                                                 Case 17-64242-sms                         Doc 23   Filed 07/30/20 Entered 07/30/20 18:31:35                                       Desc
                                                                                                        Page 1 of 1
                                                                                          Form 1
                                                                                                                                                                                                                Page: 1
                                                                      Individual Estate Property Record and Report
                                                                                       Asset Cases
Case No.:      17-64242-SMS                                                                                                                      Trustee Name:        (300320) S. Gregory Hays
Case Name:        MCGAHEE, NANCY CAROL                                                                                                           Date Filed (f) or Converted (c): 08/14/2017 (f)
                                                                                                                                                 § 341(a) Meeting Date:       09/19/2017
For Period Ending:        06/30/2020                                                                                                             Claims Bar Date: 05/14/2018

                                                       1                                                 2                              3                            4                      5                          6

                                              Asset Description                                       Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                   (Scheduled And Unscheduled (u) Property)                         Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                       Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                          and Other Costs)                                                             Remaining Assets

    1        9025 Green Valley Court, Douglasville, GA 30134-0000, Douglas County                            120,000.00                         14,242.00                                               0.00               155,000.00

    2        2009 Buick LaCross, 26000 miles                                                                   4,000.00                               0.00           OA                                 0.00                        FA
             Notice of abandonment filed on 2/12/18, Dkt # 15.

    3        Furniture Clothing and Householdgoods                                                             1,500.00                               0.00                                              0.00                        FA

    4        Clothing                                                                                             300.00                              0.00                                              0.00                        FA

    5        Jewelry                                                                                              200.00                           200.00                                               0.00                        FA

    6        Deposits of money: Hamilton checking                                                                 300.00                              0.00                                              0.00                        FA

    7        48 shares Allstate stock                                                                          4,224.00                          9,000.00                                               0.00                 9,000.00
             Shares appear to have split for a total of 96 shares.

    8        80 shares Dean Witter Discover stock                                                              3,717.00                          3,717.00                                               0.00                 3,717.00

    9        Interest in Ins. policies: Voya                                                                  Unknown                                 0.00                                              0.00                        FA

    10       Tort claim premises liability claim againt Lane Bryant Hurt at store.                            Unknown                                 0.00                                              0.00                        FA

   10        Assets                Totals       (Excluding unknown values)                               $134,241.00                           $27,159.00                                           $0.00              $167,717.00



         Major Activities Affecting Case Closing:
                                          Trustee is in discussions with Debtor regarding liquidation of Allstate and Morgan Stanley shares and resolution of equity in real property.

                                          The Debtor is no longer responding to her attorney. The Trustee intends to file a motion to compel cooperation.

         Initial Projected Date Of Final Report (TFR):                        12/31/2019                                    Current Projected Date Of Final Report (TFR):                       06/30/2021


              07/30/2020                                                                                                      /s/S. Gregory Hays

                   Date                                                                                                       S. Gregory Hays
